TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 2, 2013



                                      NO. 03-12-00748-CV


                     Michael Patrick Jacobs, Sr., and Charlotte Jacobs,
            individually and as Next Friends of J.K. and Z.J., minors, Appellants

                                                 v.

                               Taser International, Inc., Appellee




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE FIELD




THIS DAY came on to be submitted to this Court appellants’ motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the appellants

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.